Proceeding pursuant to CPLR article 78 to review so much of a determination of the Commissioner of the Westchester County Department of Health as, after a hearing, found the petitioner guilty of certain charges of misconduct and dismissed her from her position. Determination confirmed insofar as reviewed, and proceeding dismissed on the merits, without costs or disbursements. Petitioner was charged with several acts of misconduct and incompetence. Following a fair hearing, she was found guilty of most of the charges, and the hearing officer recommended that she be dismissed from her position. The commissioner of the department of health adopted the findings of the hearing officer and dismissed the petitioner from the service of the Westchester County Department of Health. Our review of the record reveals that the commissioner’s determination was supported by substantial evidence (see 300 Gramatan Ave. Assoc, v State Div. of Human Rights, 45 NY2d 176; Matter of Pell v Board ofEduc., 34 NY2d 222). Moreover, in view of the petitioner’s demonstrated history and pattern of misconduct, the penalty of dismissal is not so disproportionate to the offenses as to shock the conscience of this court (see Matter of Gailband v Christian, 56 NY2d 890; Matter of Santarella vNew York City Dept, of Correction, 53 NY2d 948; Matter of Purdy v Kreisberg, 47 NY2d 354; Matter of Pell v Board ofEduc., supra). Moflen, P. J., Titone, Weinstein and Rubin, JJ., concur.